Citation Nr: 1537801	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for defective vision, to include residuals of a shrapnel injury to the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to January 1982.  For his meritorious service, the Veteran was awarded (among many other decorations) the Bronze Star Medal, the Air Medal, and the Combat Infantryman Badge.  The Veteran died in July 2015.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 1982 and May 2008 from the Philadelphia, Pennsylvania and St. Petersburg, Florida Regional Offices of the Department of Veterans Affairs (VA).

These matters were previously before the Board in both June 2012 and June 2014.  In its June 2014 remand, the Board referred numerous issues to the agency of original jurisdiction for adjudication.  Further, in August 2013, the Veteran filed a notice of disagreement as to issues denied in a May 2013 rating decision.  Because the Board must dismiss the Veteran's perfected appeals, an extended discussion of their history, as well as the histories of the Veteran's unadjudicated claims and his notice of disagreement is unnecessary.  


FINDING OF FACT

During the course of this appeal, the Board was notified that the Veteran died on July [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 





	(CONTINUED ON NEXT PAGE)





ORDER

The appeal of entitlement to service connection for a low back disability is dismissed.  

The appeal of entitlement to service connection for defective vision is dismissed.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


